                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 18-33068-jpg
Jason W. Howe                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-3                  User: skrie                        Page 1 of 1                          Date Rcvd: Dec 06, 2019
                                      Form ID: 233                       Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2019.
db             +Jason W. Howe,   127 W. Letson Street,    Kenton, OH 43326-2124
25681357       +Citizen One Home Loans,    PO Box 6260,   Glen Allen, VA 23058-6260
25711054       +Citizens Bank, N.A.,    10561 Telegraph Road,   Glen Allen, VA 23059-4577
25681358       +Macy’s,   PO Box 8052,    Mason, OH 45040-8052
25720547       +Partners for Payment Relief DE II, LLC,    920 Cassatt Road, Suite 210,   Berwyn, PA 19312-1178
25681359       +Partners for Payment Relief, LLC,    Registered Ohio Statutory Agent,   2644 Kull Road,
                 Lancaster, OH 43130-7707
26317199       +Reliant Loan Servicing, LLC,    c/o FCI Lender Services, Inc.,   PO Box 27370,
                 Anaheim Hills, CA 92809-0112

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25681356       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 06 2019 23:40:04      Capital One,
                 PO Box 30273,    Salt Lake City, UT 84130-0273
25769860        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 06 2019 23:40:04
                 Capital One Bank (USA), N.A.,    PO Box 71083,   Charlotte, NC 28272-1083
25784922        E-mail/Text: bnc-quantum@quantum3group.com Dec 06 2019 23:34:40
                 Department Stores National Bank,    c/o Quantum3 Group LLC,   PO Box 657,
                 Kirkland, WA 98083-0657
25790877       +E-mail/Text: anewland@questfcu.com Dec 06 2019 23:32:31      Quest Federal Credit Union,
                 232 N. Main Street,    Ada, Ohio 45810-1110
25681360       +E-mail/Text: anewland@questfcu.com Dec 06 2019 23:32:31      Quest Federal Credit Union,
                 12837 US Hwy 68,    Kenton, OH 43326-9301
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                CITIZENS Bank N.A.
cr                Partners for Payment Relief DE II, LLC
cr                Reliant Loan Servicing, LLC
                                                                                                                    TOTALS: 3, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 6, 2019 at the address(es) listed below:
              Amy L. Lambdin    on behalf of Debtor Jason W. Howe amy@llohio.com, lambdin81@gmail.com
              D. Anthony Sottile    on behalf of Creditor    Partners for Payment Relief DE II, LLC
               bankruptcy@sottileandbarile.com
              Edward J. Boll, III    on behalf of Creditor    CITIZENS Bank N.A. nohbk@lsrlaw.com
              Elizabeth A. Vaughan    13ECFNotices@chapter13toledo.com, toledo13@ecf.epiqsystems.com
              Jon J. Lieberman    on behalf of Creditor    Partners for Payment Relief DE II, LLC
               bankruptcy@sottileandbarile.com
              Mia L. Conner    on behalf of Creditor    CITIZENS Bank N.A. nohbk@lsrlaw.com
              Molly Slutsky Simons    on behalf of Creditor    Reliant Loan Servicing, LLC
               bankruptcy@sottileandbarile.com
                                                                                              TOTAL: 7




         18-33068-jpg           Doc 59       FILED 12/08/19            ENTERED 12/09/19 00:23:12                    Page 1 of 2
                                           Northern District Of Ohio
                                        United States Bankruptcy Court
                                        1716 Spielbusch Ave Room 411
                                              Toledo, OH 43604
                                               Case No. 18−33068−jpg

In re:
   Jason W. Howe
   127 W. Letson Street
   Kenton, OH 43326
Social Security No.:
   xxx−xx−9183



                  NOTICE OF HEARING ON MOTION TO MODIFY CONFIRMED PLAN

Jason W. Howe, Debtor filed papers with the Court requesting modification of his Chapter 13 Plan.
Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have
             one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

If you do not want the Court to grant the motion requested, or if you want the Court to consider your views on the
Motion, then on or before January 2, 2020 you or your attorney must:

                                      File with the court a written response at:
                                            United States Bankruptcy Court
                                           1716 Spielbusch Ave Room 411
                                                  Toledo, OH 43604

If you mail your request/response to the court for filing, you must mail it early enough so the court will receive it on
or before the date stated above.

                                            You must also mail a copy to:

Trustee
Elizabeth A. Vaughan
Office of the Chapter 13 Trustee
316 N. Michigan Street #501
Toledo, OH 43604

Debtor's Attorney
Amy L. Lambdin                                                 Movant's Attorney
Lange & Lambdin, LLC                                           Attorney for Debtor
15 N. Detroit Street
Suite 1000
Kenton, OH 43326

                                       And attend the hearing scheduled for:
                                       Thursday, January 9, 2020 at 11:00 a.m.
                                       1716 Spielbusch, Courtroom #1, RM 119
                                                 Toledo, Ohio 43604
If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the
Motion and may enter an order granting that relief.

Dated: December 6, 2019                                                              For the Court
Form ohnb233                                                                      Josiah C. Sell, Clerk




    18-33068-jpg        Doc 59       FILED 12/08/19         ENTERED 12/09/19 00:23:12                 Page 2 of 2
